                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

 ZACH HILLESHEIM,

                        Plaintiff,                                       8:19CV186

         vs.                                                               ORDER

 UNIVERSITY OF NEBRASKA
 FOUNDATION,

                        Defendant.


        Upon notice of settlement given to the undersigned magistrate judge by counsel for
plaintiff,
        IT IS ORDERED:
        1. On or before November 21, 2019, the parties shall electronically file a joint stipulation
for dismissal (or other dispositive stipulation) which will fully dispose of the case;
        2. Absent compliance with this order, this case (including all counterclaims and the like)
may be dismissed without further notice; and
        3. The Clerk of Court shall terminate the pretrial and trial settings, and any hearings set
for this case.
        Dated this 21st day of October, 2019.
                                                      BY THE COURT:


                                                      s./Michael D. Nelson
                                                      United States Magistrate Judge
